The probate court has jurisdiction to decree the distribution of Fred's personal estate and no reasons are shown for the exercise of authority to declare its inheritance in this proceeding. Lisbon District v. Lisbon,85 N.H. 173. The petition in respect thereto is accordingly dismissed.
The life estates of Fred as Addie's widower and of Fred's second wife as his widow in the real estate were not waived for interests in fee. As they have now terminated, they are to be disregarded. Also, Fred's claim against Addie's estate, with no effort for about thirty years to enforce it and with no reasonable explanation for the delay, is barred by laches as a matter of law. Knight v. Hollings, 73 N.H. 495, 503; Barrett v. Cady,78 N.H. 60, 65, 66.
Addie's daughter inherited one-half of her real estate. On the daughter's death this interest descended to her heirs. By Public Laws, c. 307, s. 5, illegitimates are made heirs of their mother, and hence the defendant as her mother's only issue inherited the interest.
This result cannot be affected by the adoption statute, since the daughter's death upon which her inheritance passed preceded the defendant's adoption. The case is not of an own parent's death after adoption, and no opinion of the adopted child's inheritance from the parent in that situation is expressed.
Nor is the result affected by Public Laws, c. 307, s. 2, providing that an unmarried minor's estate derived by descent from a parent *Page 137 
shall go to his brothers and sisters or their legal representatives, to the exclusion of the other parent. This statute, designed to prevent the surviving parent from receiving any of the deceased parent's estate indirectly through the later death of a minor child leaving brothers or sisters or their issue, was originally enacted before the statute making illegitimates heirs of their mother, and the latter statute is comprehensive to include mothers dying under as well as over age. It makes no distinction between them and no statutory policy to do so is found. It modifies, but is not modified by, the statute limiting a parent's inheritance in a minor child's estate.
As to Fred's real estate, the defendant has no interest in it. Her mother was not one of his heirs, since he survived her. And the defendant's illegitimacy prevents her from inheriting directly from him. Reynolds v. Hitchcock, 72 N.H. 340.
Case discharged.
All concurred.
ON REHEARING. After the foregoing opinion was filed the defendant moved for a rehearing.